Case: 16-60213      Document: 00513871569         Page: 1    Date Filed: 02/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-60213                                FILED
                                  Summary Calendar                       February 10, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
LORENA HERRARTE-HERNANDEZ,

                                                 Petitioner

v.

JEFF SESSIONS, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 727 531


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Lorena Herrarte-Hernandez petitions for review of the Board of
Immigration Appeals’s (BIA) dismissal of her appeal of the Immigration
Judge’s (IJ) denial of her application for asylum, withholding of removal, and
withholding of removal under the Convention Against Torture (CAT). Because
the BIA agreed with the IJ’s findings and conclusions regarding the credibility
determination, the IJ’s decision is reviewable. See Zhu v. Gonzales, 493 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60213    Document: 00513871569    Page: 2   Date Filed: 02/10/2017


                                No. 16-60213

588, 593-94 (5th Cir. 2007). The IJ’s adverse credibility determination is
supported by substantial evidence. See Wang v. Holder, 569 F.3d 531, 536-40
(5th Cir. 2009).     We lack jurisdiction to consider Herrarte-Hernandez’s
unexhausted argument that the IJ erred in failing to consider battered
women’s syndrome. See Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).
She has failed to brief any argument regarding the denial of CAT relief and
thereby waived review of this issue. See Chambers v. Mukasey, 520 F.3d 445,
448 n.1 (5th Cir. 2008). Accordingly, the petition for review is DENIED.




                                      2